Citation Nr: 0430452	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  97-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from February 1971 to March 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Roanoke, Virginia, 
RO initially exercised jurisdiction of the veteran's case 
file.  The case file was transferred to the Columbia, South 
Carolina, RO, due to the veteran's relocation of his 
residence.

In his November 1997 substantive appeal, the veteran 
requested a Travel Board Hearing.  In September 1998, the 
Board Remanded the case to the RO so that a hearing could be 
scheduled.  In a letter dated in December 1999, the RO 
informed the veteran that his hearing was scheduled for 
January 25, 2000.  In a letter dated in January 2000, the 
veteran's representative requested that the hearing be 
canceled.  The representative did not request a rescheduling.  
The veteran's case has since been processed as if a hearing 
was not requested.  The Board again Remanded the case in 
October 2000 for additional development by the RO.  The RO 
completed the additional development to the extent possible 
and returned the case to the Board for further appellate 
review.  The veteran's representative submitted additional 
comments on behalf of the veteran in October 2004. 


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, an acquired mental 
disorder.  The Report of Medical Examination For Separation 
reflects that all areas were evaluated as normal.

3.  The veteran's claimed stressor on which a diagnosis of 
PTSD is based is not verified.
4.  The evidence of record does not show PTSD to be based on 
a verified stressor during his active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1995.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, in response to the veteran's 1995 
claim, as an enclosure in an October 1995 letter, the RO 
provided the veteran a PTSD Questionnaire.  The RO initiated 
developmental action on the veteran's claimed stressor 
through the U.S. Armed Forces Center for Unit Records 
Research (CURR).  Third, the veteran's case has remained 
under development throughout the appeal period, to include a 
Board October 2000 Remand for an additional query of CURR.  
Further, in a letter dated in November 2000, the RO requested 
the veteran to respond to specific and precise questions 
related to his claimed stressor, the answers to which would 
aid the RO in developing his claim with the CURR.  There is 
no record of the veteran having responded to the November 
2000 letter.  Fourth, in a letter dated in August 2002 
(letter), the RO informed the veteran of the VCAA and VA's 
obligations under the act, to include the evidence needed to 
support his claim.  As to who would obtain what part of the 
evidence needed, the letter informed the veteran that the RO 
would obtain his VA treatment records and any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter also informed the veteran to provide any 
additional information he desired to disclose and to send the 
RO the evidence needed as soon as possible, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.

The Board notes an RO inscription on the letter that it was 
remailed to a different address.  There is no indication that 
the remailed notice was returned as undelivered.

The Board finds that the combination of the October 1995 
letter, the November 2000 letter, and the letter, meet the 
notice requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 
2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); 
VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
any procedural deficiency as concerns the timing of the VCAA 
notice is harmless and has not prejudiced the veteran in the 
pursuit of his claim.
As noted, the veteran's case has been under continued 
development.  There is no record of the veteran having 
responded to the November 2000 letter or the remailed letter, 
which apparently occurred in June 2004.  The Board further 
notes that the August 2002 supplemental statement of the case 
(SSOC) reflects that it was returned due to the veteran 
having changed his address.  The June 2004 SSOC was forwarded 
to the current address of record, and there is no record of 
it having been returned.  The veteran did not respond to the 
remailed letter or the June 2004 SSOC with additional 
evidence or a request that other identified evidence be 
obtained.  Thus, the Board has clear evidence as to how the 
veteran would respond to a proper notice, albeit after the 
initial adjudication.  See Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 
(2003) ("it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice").  Further, the sole bases of the 
veteran's claim are his stressor statement and VA treatment 
records.  Accordingly, in light of pre-VCAA and VCAA notice 
having been provided, and the fact that the veteran has 
demonstrated by his actions, including those after receipt of 
VCAA notice, that there is no missing evidence to be 
obtained, the Board finds that the timing of the VCAA notice 
has not prejudiced the veteran in the pursuit of his claim.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records, developed evidence from the CURR, and 
arranged for an appropriate examination.  There is no 
assertion from the veteran or his representative that there 
is outstanding evidence to be obtained or that there is a 
request for assistance which has not been acted upon.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist.  38 C.F.R. § 3.159(c) (2004).

Historically, the veteran filed his claim in April 1995.  A 
February 1996 rating decision denied the claim.



Factual background.

The veteran's military personnel records reflect that he 
served in Vietnam from August 1971 to February 1972.  He was 
assigned to a services and supply company.  The SMRs reflect 
no entries for complaints, findings, or treatment for, an 
acquired mental disorder.  A Morning Report of the veteran's 
unit, 304th Supply and Services Company, for February 26, 
1972, reflects that the veteran was ordered to report to 
Oakland Army Base, California, on February 27, 1972.  The 
February 1972 Report of Medical Examination For Separation 
From Active Service reflects that all areas were rated as 
normal.  The veteran's Dental records reflect no entries for 
any treatment due to trauma to the mouth.  They reflect only 
a routine Type III examination in June 1971.  The veteran's 
DD Form 214 reflects the award of the Vietnam Service Medal 
and the Vietnam Campaign Medal.

A November 1995 VA treatment note reflects that the veteran 
reported that, during his tour in Vietnam, his compound 
housed a mortuary, and he saw many dead bodies, and that an 
enemy soldier hit him in the mouth and knocked out his front 
teeth.

A March 1996 VA Discharge Summary reflects that the veteran 
reported that a small Vietnamese boy ran in front of his 
truck, and that another returning convoy escorted him to his 
destination.  The Summary reflects Axis I diagnoses of PTSD, 
chronic, and poly substance abuse, in remission.  The Summary 
reflects Axis I diagnoses of PTSD, chronic, and poly 
substance abuse, in remission.  Another March 1996 treatment 
entry reflects that the veteran reported having worked in the 
morgue while in Vietnam.

In a statement received by the RO in June 1996, the veteran 
placed the date of the incident as January 10, 1972.  He was 
the last truck in the convoy, when a moped ran in front of 
his truck.  He was approaching a bridge, which was under 
active repair when, all of a sudden, rockets started bursting 
all around him, but he kept going.  He related that he was so 
afraid that his legs were shaking, and his heart was beating 
out of control.  He related that he still had dreams about 
the incident, which caused him to awake in cold sweats.
In a statement dated in July 1996, the veteran related that 
his unit was involved in phase-down operations when, on 
January 15, 1972, he was part of a convoy en route from Quin 
Yon to Tuy Hoa on Highway 1.  The veteran related that a 
Vietnamese on a moped ran in front of the truck he was 
driving, which caused him to stop.  After settling matters 
from the accident, the veteran found himself left behind, as 
the rest of the convoy had continued on.  He estimates that 
he was about 10 miles from Tuy Hoa when he was "ambushed" 
with mortar fire.  He drove on, terrified, with bombs 
"bursting all around" the truck.  He related that he had 
neither a shotgun rider nor rear military police support.

The September 1996 VA PTSD examination report reflects that 
the veteran reported that he was in Vietnam in 1972 and 1973.  
He reported that, during the mortar attack, "dirt and bodies 
were flying all around."  The examiner's diagnoses included 
PTSD.  

In a letter dated in August 1997, the CURR informed the RO 
that one of the main locations of the veteran's unit, the 
304th Supply and Service Company, was Qui Nhon, South 
Vietnam.  The CURR provided copies of extracts of U.S. Army 
Operational Reports -Lessons Learned (OR-LL) for the period 
August 1971 to October 1971.  These particular extracts 
primarily document activity of North Vietnamese regulars, to 
include sapper attacks against naval vessels, and actions and 
responses by the South Vietnamese Army.  They reflect no 
mention of convoy activity or attacks on U.S. or South 
Vietnamese convoys.

In a statement dated in November 1998, a friend of the 
veteran described what he believed to be significant changes 
in the veteran's personality after his separation from active 
service, as compared to the veteran's personality prior to 
his active service.

In May 2002, the CURR provided an additional OR-LL report of 
the Qui Nhon Sub-Area Command, dated in July 1972.  The May 
2002 CURR letter advised that that the 88th Supply and 
Service Battalion, the higher headquarters of the 304th 
Supply and Service Company, relocated from Phu Tai to Qui 
Nhon on February 19, 1972.  The OR-LL Report reflects that 
the mission elements were constantly being reduced and 
consolidated.  It also reflects that the only mission 
component affected by adverse weather was convoy operations.  
Heavy precipitation in November 1971 and December 1971 washed 
out several bridges and roadway along Highway QL-1.  The 
report suggests that, as a result of the wash-outs, the 
alternate route was Highway QL-19.  Using QL-19 to access 
Pleiku necessitated passage through the An Khe and Man Giang 
Passes.  In light of the fact that passage through these 
Passes presented ideal ambush opportunities, command policy 
required air cover for any convoy transiting the Passes.  
There were several occasions of convoy delay due to poor 
visibility, as air cover could only be provided during clear 
weather.  The Report reflects that, on February 22, 1972, 
Quincy Compound took 11 82mm mortar rounds, which wounded 4 
personnel and damaged 2 buildings.  The report documented two 
convoy attacks on February 12, 1972, and February 25, 1972.  
The former was solely by mortar fire and resulted in 9 U.S. 
wounded and the loss of 3 vehicles.  The latter involved a 
sizable enemy force, which employed mortars, heavy machine 
guns, mines, and B-40 rockets.  There apparently was a U.S. 
air support response, as the report reflects that the pilot 
of a command and control aircraft was wounded when his 
aircraft was struck by enemy fire.  Both of these incidents 
occurred along Highway QL-19.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The claimed 
stressor must be shown and verified.  Further, the veteran's 
uncorroborated testimony is not sufficient to verify the 
stressor.  Cohen v. Brown, 10 Vet. App. at 146-47 (Board must 
make finding of credibility of appellant's testimony); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (whether one 
served in combat is an ad hoc determination).  The Board must 
assess the evidence of record and the credibility of the 
claimed stressor.  See Moran v. Principi, 17 Vet. App. 149 
(2003); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

The Board finds that the evidence of record does not confirm 
his claimed stressor and renders the credibility of the 
claimed stressor as doubtful.  The evidence which tends to 
support the veteran's claimed stressor is: he was assigned to 
the 304th Supply and Service Company until February 26, 1972; 
the July 1972 OR-LL reflects that the veteran's Battalion was 
in a mission reduction and consolidation mode, which tends to 
confirm the veteran's statement that he was involved in a 
phase-down; and the report reflected that heavy precipitation 
washed out bridges and roadways along South Vietnam Highway 
1, which tends to confirm one of the veteran's accounts that 
he was approaching a bridge which was under repair at the 
time of the accident.

The evidence which weighs against the veteran's claimed 
stressor is that the July 1972 OR-LL Report reflects only two 
convoy attacks during the veteran's tour in Vietnam, and both 
were in February 1972, whereas the veteran placed his 
stressor incident as having occurred in January 1972 and on 
Highway 1.  The report reflects that both convoy attacks 
described in the report occurred along Highway 19.  Further, 
the veteran reported that he was alone when he came under 
attack, as he had become separated from his convoy, which 
renders his account at odds with both February 1972 attacks.

The Board notes the report of the February 22, 1972, mortar 
attack on Quincy Compound.  The Board further notes that the 
veteran has never linked his stressor to an attack on his 
base, camp, compound, or other type installation.  He has 
consistently reported that he was attacked while part of a 
convoy from which he became separated.  There also is the 
matter of the veteran's inconsistent statements as concerns 
his stressor.  Specifically, his March 1996 statements that 
he worked in a morgue for killed in action and that an enemy 
soldier knocked out his front teeth.  For all of the reasons 
set forth above, the Board finds that the evidence 
preponderates against a finding of service connection.  
38 C.F.R. §§ 3.303, 3.304(f) (2004).


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



